Peb Cubiam.
This ease comes up on an appeal from a judgment entered in the Middlesex Pleas. The suit was brought upon a contract by which plaintiffs were to manufacture for the defendant a large quantity of shirts for $2.55 a dozen, the material to be furnished by the defendant. The defendant failed and refused to furnish the material, thereby preventing performance at the time specified, or as a matter of fact at any other time.
The plaintiffs’ proofs clearly showed that they would have made a profit of at least a dollar a dozen on the shirts to be manufactured. Defendant offered no evidence, and the trial judge directed the jury to bring in a verdict in favor of the plaintiffs for at least one dollar a dozen damages, which they did. Damages recovered were the profits which the proofs showed the plaintiffs would have realized had they been permitted to perform the contract. Kehoe v. Rutherford, 56 N. J. L. 23; Harrison v. Clarke, 78 Id. 236.
There being no disputed questions of law and fact the direction was proper and the judgment is affirmed, with costs.